Opinion by
Dallinger, J.
It was stipulated that certain of the merchandise consists of boxes, napkin rings, salt and pepper shakers, vases, cups, bowls, jars, letter openers, candy boxes, rulers, stamp boxes, trays, sets of seven pieces, snuff bottles, etc., which are chiefly used in the kitchen or household or on the table for utilitarian purposes, not plated, and that they are similar to those the subject of Abstract 45722. In accordance therewith they were held dutiable as table or *465household utensils at 40 percent • under, paragraph 339. It was also stipulated that merchandise consisting of boxes, sets of three pieces, holders, trays, sets of seven pieces, etc., are smokers’ articles composed in chief value of metal, and that said articles are not plated and contain no electrical elements. These articles were held dutiable as smokers’ articles at 60 percent under paragraph 1552 as claimed.